DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decryption proxy module”, in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0136264).
Regarding claim 1, Kim discloses a method for playing a video file, comprising:
receiving, by a video client, a video playing instruction for a target video (user request content; see at least paragraph 0102), constructing a video playing request directed to a preset decryption proxy module (requesting content by the content operating device; see at least paragraph 0103), and invoking a system hardware player to process the video playing request (displaying the content requested by the user by the content operating device; see at least paragraphs 0065 and 0067);
acquiring, by a decryption proxy module, a download request of the system hardware player for an index file of the target video (request for index files; see at least paragraphs 0050-0052);
downloading, by the decryption proxy module, the index file of the target video (transmitting the index files; see at least paragraphs 0050-0052), reconstructing an encrypted key storage address in 
acquiring, by the system hardware player, a key through the reconstructed key storage address, and playing the video file of the target video according to the key (receiving the encryption key; ; see at least paragraphs 0064-0065 and 0064 and displaying the content requested by the user by the content operating device; see at least paragraphs 0065 and 0067).

Regarding claim 2, Kim discloses the method according to claim 1, wherein,
the constructing a video playing request directed to a preset decryption proxy module comprises: constructing, by the video client, the video playing request for the target video carrying with a proxy address of the preset decryption proxy module (requesting content by the content operating device wherein the request must have an address; see at least paragraph 0103); and
the acquiring, by the decryption proxy module, the download request of the system hardware player for the index file of the target video comprises:
initiating, by the system hardware player, the download request for the index file of the target video according to the proxy address carried in the video playing request (request for index files wherein the request must have an address; see at least paragraphs 0050-0052); and
receiving, by the decryption proxy module, the download request for the index file of the target video sent by the system hardware player (the request is sent from the content operating device to the content proxy device to the content provider device; see at least the rejection of claim 1).


acquiring, by the video client, a storage address of the index file of the target video (a third index file including local address information for the encryption key converted is transmitted to the content operating device; see at least paragraph 0084); and adding, by the video client, the proxy address of the preset decryption proxy module to a header of the storage address of the index file (based on the encrypted content address information included in a third index file, the content operating device may connect with the content provider device to request content; see at least paragraphs 0015 and 0117).

Regarding claim 4, Kim discloses the method according to claim 3, wherein the downloading, by the decryption proxy module, the index file of the target video comprises:
parsing, by the decryption proxy module, the download request, extracting the storage address of the index file, and downloading the index file of the target video according to the storage address of the index file (converting the address information of the encryption key included in the an index file into local address information; see at least paragraphs 0061 and 0078).

Regarding claim 5, Kim discloses the method according to claim 1, wherein,
the reconstructing the encrypted key storage address in the index file comprises modifying, by the decryption proxy module, the encrypted key storage address in the index file into a proxy address of the decryption proxy module (converting the address information of the encryption key included in the an index file into local address information; see at least paragraphs 0061 and 0078); and

sending, by the system hardware player, a request for acquiring the key based on the proxy address (receiving the encryption key from the content proxy device after the conversion; ; see at least paragraphs 0064-0065 and 0064);
receiving, by the decryption proxy module, the request for acquiring the key, and decrypting the encrypted key storage address to result in a decrypted key storage address; and acquiring, by the decryption proxy module, the key from the decrypted key storage address, and returning the key to the system hardware player (receiving the encryption key after requesting it from the content proxy device; see at least paragraphs 0064-0065 and 0064).

Regarding claim 6, Kim discloses the method according to claim 5, wherein, the modifying, by the decryption proxy module, the encrypted key storage address in the index file into the proxy address of the decryption proxy module comprises:
adding, by the decryption proxy module, the proxy address of the decryption proxy module to a header of the encrypted key storage address in the index file (converting the address information of the encryption key included in the an index file into local address information; see at least paragraphs 0061 and 0078).

Regarding claim 7, Kim discloses the method according to claim 1, wherein,
the reconstructing the encrypted key storage address in the index file comprises: decrypting, by the decryption proxy module, the encrypted key storage address (decrypting the encryption key; see at least paragraphs 0059-0060 and 0067); and


Regarding claim 8, Kim discloses the method according to claim 1, further comprising: after the decryption proxy module downloads the index file of the target video, reconstructing by the decryption proxy module, if the storage address of the video file in the index file is a relative storage address, the relative storage address based on the storage address of the index file, so as to acquire an absolute storage address of the video file (converting the address information of the encryption key included in the an index file into local address information; see at least paragraphs 0061 and 0078).

Regarding claim 9, Kim discloses the method according to claim 8, wherein the reconstructing, by the decryption proxy module, a relative storage address based on the storage address of the index file comprises: adding, by the decryption proxy module, header information of the storage address of the index file to a header of the relative storage address (converting the address information of the encryption key included in the an index file into local address information; see at least paragraphs 0061 and 0078).

Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 2.
Claim 12 is rejected on the same grounds as claim 3.
Claim 13 is rejected on the same grounds as claim 4.
Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 6.

Claim 17 is rejected on the same grounds as claim 8.
Claim 18 is rejected on the same grounds as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2012/0170741) discloses a client device implements a media player and a proxy application; see at least the Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YASSIN ALATA/Primary Examiner, Art Unit 2426